YOUNG, J.,
dissenting
A reviewing court will not reverse a conviction where there is substantial evidence upon which the court could reasonably conclude that all the elements of an offense have been proven beyond a reasonable doubt. State v. Eskridge (1988), 38 Ohio St. 3d 56.
There is plenty of evidence in this case from which the court could reasonably conclude that appellant was using his residence as a place of business. This court should not usurp the function of the trial court. I feel that it has done so and therefore I dissent.